Citation Nr: 0700567	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa(RO).


FINDING OF FACT

The medical evidence of record shows that due to his 
psychiatric disorders, to include psychosis not otherwise 
specified, dependent personality disorder, and paranoid 
schizophrenia, the veteran does not have the mental capacity 
to contract or to manage his affairs, including disbursement 
of funds, without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5103A, 5107(a); 38 C.F.R. § 3.353 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims for entitlement to the 
restoration of competency for VA purposes, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2006).  The veteran was notified of the 
proposed finding of incompetency by a letter dated in October 
2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's pertinent VA and private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA 
field examination as to the veteran's competency was 
conducted in January 2005.  38 C.F.R. § 3.159(c)(4).  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The veteran is rated incompetent for VA benefits purposes, 
and claims that competency status should be restored.  For VA 
purposes, a mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 
(2006).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

A careful review of all of the evidence of record shows that 
the veteran is currently incapable of personally handling his 
VA benefits.  His assertions as to his competency do not 
constitute competent medical evidence.  38 C.F.R. § 3.353(c); 
Sanders v. Brown, 9 Vet. App. 525 (1996).  Additionally, the 
veteran submitted a statement in March 2005, which was taken 
as his substantive appeal, in which he reportedly attached a 
statement as to his competency.  However, the attached 
document was a court order from November 1985, finding that 
the veteran no longer required involuntary hospitalization at 
that time, but does not speak to the veteran's current 
competency for VA purposes.

The initial medical evidence prompting the proposal of a 
finding of incompetency was a June 2004 history and physical 
conducted at the veteran's long-term care facility, 
concluding that the veteran had psychosis, not otherwise 
specified, and dependent personality disorder.  A September 
2004 addendum to this report found that the veteran was 
incompetent both to personal and healthcare decisions as well 
as to financial decisions, due to his worsening 
schizophrenia.  A later September 2004 VA inpatient treatment 
discharge summary, covering the veteran's impatient treatment 
from July 2004 to August 2004, continued to note that the 
veteran continued to be delusional, believing that a hot dog 
he had been served at the long-term care facility had been 
spiked with steroids or PCP.  It was also stated that the 
veteran had no insight as to his inpatient hospitalization, 
and poor judgment; the VA physician concluded that the 
veteran had an overwhelming need for continuity and 
predictability in his environment without which he would 
experience somatic delusions and decompensation.

A January 2005 VA Field Examination concluded that the 
veteran needed a fiduciary to make rational financial 
decisions that directly affected the veteran's care and peace 
of mind.  Specifically, the field examiner noted that the 
veteran was

jeopardizing his ability to stay at [his 
long-term care facility] by refusing to 
pay his cost of care and by hiding funds 
in his room and in outside accounts.  
The controlled environment at [the long-
term care facility] provides him a safe, 
structure living situation where his 
needs are met.  Outside that setting, 
[the veteran] would be unable to manage, 
either physically or financially.  A 
rating of "competent" for this veteran 
would potentially place him in physical 
danger.

To that end, a July 2005 VA inpatient treatment discharge 
summary found that the veteran continued to experience 
hallucinations that his milk was being poisoned with glue.  
As a result, he had repeatedly dialed 9-1-1 to report his 
fears, and exhibited other disruptive behavior.  The VA 
physician noted that the veteran had extremely limited 
insight into his illness and reason for inpatient treatment.  
It was also noted that the veteran experienced paranoid 
thought content, and had very limited judgment for details.

The only evidence of record that the veteran is competent for 
VA purposes is an addendum on competency dated November 2004, 
noting that the veteran had adequate cognitive functioning, 
and adequate psychiatric stability, which was improved from 
September 2004 after being committed to a VA inpatient 
psychiatric facility.  However, the Board finds that this 
opinion has limited probative value on several bases.  
Initially, it is not the most recent opinion on competency 
given, and therefore, not the most current.  Additionally, it 
lacks specificity with regard to the extent the veteran is 
competent to handle his finances.  The January 2005 field 
examiner specifically noted, and the Board recognizes, that 
these findings of competency may have been made only with 
regard to the veteran's personal discretionary funds, $120.00 
per month with which he purchases tobacco and other items, as 
opposed to his overall financial situation.  Finally, while 
the November 2004 addendum notes that the veteran was 
improved psychiatrically to the extent that he could be 
considered competent, this was only after having been treated 
as an inpatient after being involuntarily committed to the VA 
psychiatric unit.  The record reflects periodic involuntary 
inpatient stays, with limited expectations of improvement.

The evidence of record is clear, convincing, and leaves no 
doubt that the veteran is incompetent to handle disbursement 
of funds without limitation.  The record reflects that the 
veteran continues to experience major delusions, and, most 
critically, has repeatedly refused to utilize the funds he 
receives from VA and other sources for the purposes of paying 
for his care at his long-term care facility.  It is clear to 
the Board, based especially on the September 2004 discharge 
summary and January 2005 field examination report, that the 
veteran's current residence at this facility is the best 
possible living situation for him, but that he is in need of 
a fiduciary's assistance so that his finances are properly 
managed, and consequently, his lifestyle so maintained.  As 
such, the Board finds that the veteran is incompetent for 
handling disbursement of funds for VA purposes.

As the evidence overwhelmingly establishes the veteran's lack 
of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the claim for restoration 
of competency for VA benefits purposes must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Sanders v. Principi, 17 Vet. App. 329 (2003).


ORDER

The veteran is incompetent for VA purposes.  The appeal is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


